Citation Nr: 1628679	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  15-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability. 

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1951 to October 1954. 

This case comes before the Board of Veteran's Appeals (Board) from a July 2013 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO). 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  A Board hearing was scheduled for March 2016, but the Veteran subsequently cancelled his hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that further remand is necessary for additional development of the claims on appeal.

When there is evidence that a Veteran's service records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

It appears that there are documents related to the Veteran's appeal that have not been associated with his virtual claims file.  The statement of the case (SOC) references VA treatment records that appear to be either incomplete or not of record.  Thus, on remand, efforts should be made to locate and associate any temporary or paper file, and any other outstanding documents, including treatment records from West Palm Beach VA, Tampa VA, and Bay Pines VA.  Relevant ongoing private records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014).

Regarding the claim for service connection for a lumbar spine disability, the Veteran asserts that while serving in Korea he had to lift and load bombs that were greater than 100 pounds without proper attire, equipment, or instructions.  He stated that this caused severe stabbing pain in his low back and he had to report to sick call several times for treatment.  The Veteran indicated that he has been seen by VA doctors during the past 10 years and that he has had epidurals for the pain and undergone several x-rays and magnetic resonance imaging scans (MRIs).  These records should be requested on remand. 

The Veteran has not been afforded a VA spine examination.  Accordingly, the Board finds that an examination should be scheduled upon remand to address the claim.

The Veteran claims that his bilateral hip disability was caused or aggravated by his low back disability.  The Veteran's appeal for service connection for a bilateral hip disability is inextricably intertwined with his lumbar spine disability claim, inasmuch as a grant of service connection for the lumbar spine disability could affect the outcome of the bilateral hip claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his back disability and bilateral hip disability.  After securing the necessary releases, any relevant records identified should be requested.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

The Veteran should also be notified that he can submit records from other sources to help substantiate his claim.  

2.  Associate with the claims file all relevant VA treatment records not currently in the file, to include the records from West Palm Beach VA, Tampa VA, and Bay Pines VA referenced in the SOC.  If no records are available, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

3.  After completing the above to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of his lumbar spine disability and to obtain an opinion as to whether such is related to service.  The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should identify all diagnosed lumbar spine disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability is related to active service, to include the Veteran's current report of back pain after heavy lifting in service.  The examiner should explain the rationale for the opinion provided.

4.  After the above has been completed, if the claim for service connection for a lumbar spine disability is granted, then additional development concerning the claim for a bilateral hip disability on a secondary basis should be accomplished, to include scheduling an examination if deemed necessary.

5.  After completing the requested action, and any additional action deem warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

